Opinion issued March 14, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00573-CV
                            ———————————
                 MOHAMMAD EMRAN, HUSAM WISHAH,
                AND NOOR AUTOMOTIVE, INC., Appellants
                                        V.
                     LAZ ENTERPRISES, INC., Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-38832


                          MEMORANDUM OPINION

      Appellants, Mohammad Emran, Husam Wisham, and Noor Automotive, Inc.,

have filed an unopposed motion to dismiss this appeal. No opinion has issued in this

appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2